ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Siemens Industry, Inc.                       )      ASBCA No. 59897
                                             )
Under Contract No. F41689-99-D-0500          )

APPEARANCE FOR THE APPELLANT:                        Steven R. Shamash, Esq.
                                                      Litigation Counsel

APPEARANCES FOR THE GOVERNMENT:                     Lt Col James H. Kennedy III, USAF
                                                     Air Force Chief Trial Attorney
                                                    Erika L. Whelan Retta, Esq.
                                                     Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 23 April 2015



                                             ~~  Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59897, Appeal of Siemens Industry,
Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals